Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 1 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 2 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 3 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 4 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 5 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 6 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 7 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 8 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 9 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 10 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 11 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 12 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 13 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 14 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 15 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 16 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 17 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 18 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 19 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 20 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 21 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 22 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 23 of 24
Case 3:18-cv-01865-RS Document 129 Filed 12/28/18 Page 24 of 24
Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 1 of 48




                EXHIBIT A
 Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 2 of 48



                      IN THE UNITED STATES DISTRICT COURT

                  FOR THE NORTHERN DISTRICT OF CALIFORNIA


STATE OF CALIFORNIA, by and through                 Case No. 3:18-cv-01865
Attorney General Xavier Becerra,

              Plaintiff,

       v.

WILBUR L. ROSS, JR., in his official
capacity as Secretary of the U.S. Department
of Commerce; U.S. DEPARTMENT OF
COMMERCE; RON JARMIN, in his official                                   PTX-772
capacity as Acting Director of the U.S.
Census Bureau; U.S. Census Bureau; DOES
1-100,

              Defendants.

CITY OF SAN JOSE, a municipal corporation;          Case No. 5:18-cv-02279
and BLACK ALLIANCE FOR JUST
IMMIGRATION, a California Non-Profit
Corporation,
             Plaintiffs,
      vs.

WILBUR L. ROSS, JR., in his official capacity
as Secretary of the U.S. Department of
Commerce; U.S. DEPARTMENT OF
COMMERCE; RON JARMIN, in his official
capacity as Acting Director of the U.S. Census
Bureau; U.S. CENSUS BUREAU,
Defendants.



               RULE 26(A)(2)(B) EXPERT REPORT AND DECLARATION
                             OF ANDREW REAMER, PhD




                                  PTX-772 1 of 47
       Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 3 of 48




                                   Table of Contents
1. Introduction
   A. Qualifications
   B. Compensation
   C. Summary of Opinions

2. Background: Federal Domestic Assistance Programs Guided by Data Derived from the
   Decennial Census
   A. The System of Federal Domestic Assistance
   B. The Role of Census-derived Datasets in Guiding the Distribution of Federal Domestic
      Assistance

3. Background: Federal Assistance Programs Analyzed
   A. Introduction – Focus on Federal Programs Guided by Census-derived Allocation
      Formulas
   B. Title I Grants to Local Education Agencies
   C. Supplemental Nutrition Program for Women, Infants, and Children (WIC)
   D. Social Services Block Grants

4. Estimated Impact of the Inclusion of a Citizenship Question on the Geographic
   Distribution of Federal Domestic Assistance
   A. Methodology
   B. Estimated Impacts of an Undercount on the Geographic Distribution of Funds from
       Individual Domestic Assistance Programs
       i.     Title I Grants to Local Education Agencies
       ii.    Supplemental Nutrition Program for Women, Infants, and Children (WIC)
       iii.   Social Services Block Grants

5. Conclusion

Appendix




                                        PTX-772 2 of 47
        Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 4 of 48




1. Introduction
I have been retained by the New York State Office of the Attorney General (regarding Case
1:18-cv-02921-JMF in the Southern District of New York), the American Civil Liberties Union and
Arnold & Porter (regarding Case 1:18-cv-05025 in the Southern District of New York), the State
of California (regarding Case 3:18-cv-01865 in the Northern District of California), and the City
of San Jose and the Black Alliance for Just Immigration (regarding Case 5:18-cv-02279 in the
Northern District of California) to provide analyses of the impact of the inclusion of a question
on citizenship status on the 2020 Census questionnaire on the distribution of particular federal
domestic assistance funds to certain states, counties, and communities.

A. Qualifications
I am a research professor in the George Washington Institute of Public Policy (GWIPP) at the
George Washington University in Washington, D.C. GWIPP research faculty focus on various
aspects of the public policies of the federal, state, and local governments. GWIPP research is
funded through grants and contracts from the federal government, philanthropies, and
nonprofit research organizations.

My research aims to support U.S. national economic development and competitiveness. A
substantial component of my work concerns the roles and functioning of the federal statistical
system.

I am a member of several federal advisory committees—the U.S. Bureau of Labor Statistics
(BLS) Data Users Advisory Committee (of which I am former chair), the BEA Advisory
Committee, the National Advisory Council on Innovation and Entrepreneurship, and the
Workforce Information Advisory Council.

I also am a member of the Statistics Committee of the National Association for Business
Economics (NABE). The NABE Statistics Committee meets three times yearly with the directors
of the U.S. Census Bureau, BEA, and BLS. I am helping to organize NABE’s second annual Tech
Economics Conference in San Francisco in October 2018, titled “Economics in the Age of
Algorithms, Experiments, and A.I.”

I am an active member and former president and board member of the Association of Public
Data Users. I also am an active member of the Industry Studies Association and recently
organized the Innovation and Entrepreneurship track of its annual conference in Seattle, WA.

I began my research at GWIPP in 2011, after six years at the Brookings Institution’s
Metropolitan Policy Program and 20 years as a consultant in U.S. regional economic
development and public policy.

As a Fellow at Brookings, I was responsible for encouraging a strong, well-functioning federal
statistical system that met the data needs of public and private stakeholders. To that end, I was
instrumental in ensuring the commencement and continued existence of the American
Community Survey (ACS). Throughout my career as an economic development consultant, I



                                                                                                 2
                                          PTX-772 3 of 47
         Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 5 of 48



prepared strategic analyses and plans that relied heavily on federal demographic and economic
statistics.

I received a Ph.D. in Economic Development and Public Policy and a Master of City Planning
from the Massachusetts Institute of Technology and a Bachelor of Science in Economics from
the Wharton School, University of Pennsylvania.

I currently conduct the research project “Counting for Dollars 2020: The Role of the Decennial
Census in the Geographic Distribution of Federal Funds.” Project reports published or
forthcoming in 2018 include:

    •   Report #1: Initial Analysis: 16 Large Census-guided Financial Assistance Programs
        (August 2017) 1
    •   Report: #2 Estimating Fiscal Costs of a Census Undercount to States (March 2018)
    •   Report #3: Census-guided Financial Assistance to Rural America (forthcoming)
    •   Report #4: Census-derived Datasets Used to Distribute Federal Funds (forthcoming)
    •   Report #5: 50 Large Census-guided Financial Assistance Programs (forthcoming)
    •   Report #6: Federal Programs that Geographically Allocate Financial Assistance Based
        on Decennial Census Data (forthcoming)

While at the Brookings Institution, prior to the 2010 Census I published a Counting for Dollars
study that identified census-guided federal financial assistance programs and calculated FY2008
funding flows by program to states, metro areas, and counties, although with a substantially
smaller level of effort than my current project. 2 A full resume and list of publications is
attached as an exhibit to this report.

B. Compensation
I am being compensated at the rate of $300 per hour.

C. Summary Opinions

Federal domestic financial assistance—in the form of direct payments to individuals, grants,
loans, and guaranteed and insured loans—funds a substantial portion of the American
economy and its system of federalism. In Fiscal Year (FY) 2017, the federal government
provided $4.8 trillion through domestic financial assistance programs, an amount equal to 24.9
percent of Gross Domestic Product (GDP). About 30 percent of state government budgets are
funded through the federal government.



1
  Reports #1 and #2 available at https://gwipp.gwu.edu/counting-dollars-2020-role-decennial-census-geographic-
distribution-federal-funds.
2
  Andrew Reamer and Rachel Carpenter, “Counting for Dollars: The Role of the Decennial Census in the Distribution
of Federal Funds,” The Brookings Institution, March 9, 2010. Available at
https://www.brookings.edu/research/counting-for-dollars-the-role-of-the-decennial-census-in-the-distribution-of-
federal-funds/



                                                                                                               3
                                                 PTX-772 4 of 47
            Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 6 of 48



A significant portion of federal domestic financial assistance is distributed on the basis of
statistics derived from the Decennial Census. I have identified about 320 federal domestic
assistance programs that use census-derived data to distribute about $900 billion in FY2016.

The two most important uses of Census-derived data to guide the distribution of federal
assistance program funds: setting numerical eligibility criteria and geographically allocating
funding through formulas.

The federal government uses 32 census-derived datasets to geographically distribute financial
assistance. As the Decennial Census is carried out once a decade and collects data on a small
number of demographic characteristics (such as household size and relationships, housing
tenure, sex, age, race, ethnicity), Congress also recognizes that the decennial numbers, on their
own, are not appropriate to guide the fair, equitable distribution of federal financial assistance.
As a result, Congress has authorized a series of more current and more broadly descriptive
datasets that are nonetheless derived from the Decennial Census.

Geographic allocation formulas are particularly sensitive to inaccuracies in census-derived
data.

Per the table in the Appendix, I have identified 24 large federal financial assistance programs
with geographic allocation formulas that rely in whole or part on census-derived data.

The census-derived datasets that are particularly important for determining the geographic
allocation of funds by formula are the Census Bureau’s Population Estimates and American
Community Survey (ACS). There is a strong, direct relationship between the accuracy of the
Decennial Census and the reliability of both the Population Estimates and the ACS.

As further described in Section 2(B), a 2020 Census differential undercount would affect each
succeeding year’s Population Estimate largely because the base of the Population Estimate is
the 2020 count. Moreover, a 2020 Census differential undercount would affect each year’s ACS
data both because the Population Estimate provides the control for the ACS and because it
would inaccurately alter the ACS sampling frame, sampling design, imputation, weighting, and
variance. Further, as the ACS informs the net international migration estimate for the
Population Estimates, an undercount would result in an undercount of that component of
population change.

To measure the impact of a Decennial Census undercount on geographic formula allocations,
I have, in Section 4, applied projected 2020 Census undercounts by state (as provided me by
counsel for the plaintiffs and prepared by Prof. Bernard Fraga) to three example federal
assistance programs— Title I Grants to Local Education Agencies, Supplemental Nutrition
Program for Women, Infants, and Children (WIC), and the Social Services Block Grant.3




3
    While I relied on Prof. Fraga’s projections, I did not rely on his report.



                                                                                                 4
                                                        PTX-772 5 of 47
        Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 7 of 48



These three programs rely on state share of a U.S. population total (Title I—children ages 5-17
in poverty, WIC—infants and children ages 1-4 at or below 185 percent of poverty, and SSBG—
total population).

For each of the three programs analyzed, the allocation of funds to each state is a function of
that state’s demographic characteristics relative to the nation as a whole, that is, the state’s
percentage share of a particular U.S. population (total, ages 0-4, ages 5-17).

Each of the undercount scenarios provided me by counsel would produce a differential
undercount. That is, the extent of the undercount (as measured by percentage of the
population missed) would vary greatly across states, reflecting the relative presence of non-
citizens in the respective state populations.

In Section 4(D), I show that these undercount scenarios, had they occurred in previous years,
would have caused several states to lose federal funds under the five funding programs.
Based on this analysis, it is my opinion to a strong degree of professional certainty that, if any
of the differential undercount scenarios provided to me are realized in the 2020 Census and if
current allocation formulas and funding levels remain similar over time, such a differential
undercount would cause many of these same states to lose money from the same programs
at the same order of magnitude.

Specifically, I find that a differential undercount would result in a change in state population
shares and a parallel change in funding allocations. Those states with an undercount greater
than that for the U.S. as whole would lose share relative to the actual population and those
states with an undercount less than the national average would gain share. Because a few large
states (California, Texas, Florida, New York, and New Jersey in particular) have relatively high
percentages of non-citizens, these states would lose population share while most other states
would gain share. If a differential undercount is present, this dynamic would be realized
regardless of the size of the undercount nationwide, even, for instance, 0.1%.

In sum, it is my opinion, held to a strong degree of professional certainty, that for programs
with allocation formulas based on a state’s population relative to the nation, and assuming
allocation formulas and funding levels remain similar, a differential Decennial Census
undercount would lead to measurable fiscal losses for those states with percentages of non-
citizens above the nationwide average.




                                                                                                 5
                                           PTX-772 6 of 47
         Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 8 of 48




2. Background: Federal Domestic Financial Assistance Programs Guided by Data
Derived from the Decennial Census
A. The System of Federal Domestic Assistance
As of November 2017, U.S. federal departments and agencies offered 2,249 total domestic
assistance programs.4 “Domestic assistance programs” provide either financial assistance (such
as direct payments to individuals, grants, loans, and loan guarantees) and non-financial
assistance (such as counseling) to non-federal entities within the U.S.—such as individuals,
state and local governments, companies and nonprofits—in order to fulfill a public purpose.
Federal domestic assistance is provided in every realm of domestic policy—examples include
health care, education, economic development, transportation, social services, science,
technology, criminal justice, and emergency management. Domestic assistance programs do
not include foreign aid.

The Catalog of Federal Domestic Assistance (CFDA) is the federal government’s compendium of
all domestic assistance programs. The CFDA categorizes each program by type (across 15
categories) and gives it a five-digit CFDA number (such as 10.500) – the first two digits identify
the sponsoring department or independent agency and the last three digits designate the
individual program.5

Of the 15 categories of domestic assistance, six provide direct financial assistance (see box
below). Two are in the form of grants, two are in the form of direct payments, one covers direct
loans, and one covers guaranteed/insured loans.




4
  “Catalog Of Federal Domestic Assistance – CFDA,” Investopedia, available at
https://www.investopedia.com/terms/c/catalog-of-federal-domestic-assistance-cfda.asp
5
  The CFDA states:
        "Assistance" or "benefits" refers to the transfer of money, property, services, or anything of value, the
        principal purpose of which is to accomplish a public purpose of support or stimulation authorized by
        Federal statute. Assistance includes, but is not limited to grants, loans, loan guarantees, scholarships,
        mortgage loans, insurance, and other types of financial assistance, including cooperative agreements;
        property, technical assistance, counseling, statistical, and other expert information; and service activities
        of regulatory agencies. It does not include the provision of conventional public information services. (U.S.
        General Services Administration, 2017 Catalog of Federal Domestic Assistance, October 2017, p. 1)
Until recently, the CFDA was available at www.cfda.gov. The information has been transferred to a new searchable
website, https://beta.sam.gov/.



                                                                                                                    6
                                                   PTX-772 7 of 47
         Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 9 of 48




                       Categories of Direct Federal Domestic Financial Assistance 6
    A. Formula Grants - Allocations of money to States or their subdivisions in accordance with
    distribution formulas prescribed by law or administrative regulation, for activities of a continuing
    nature not confined to a specific project.
    B. Project Grants - The funding, for fixed or known periods, of specific projects. Project grants can
    include fellowships, scholarships, research grants, training grants, traineeships, experimental and
    demonstration grants, evaluation grants, planning grants, technical assistance grants, survey
    grants, and construction grants.
    C. Direct Payments for Specified Use - Financial assistance from the Federal government provided
    directly to individuals, private firms, and other private institutions to encourage or subsidize a
    particular activity by conditioning the receipt of the assistance on a particular performance by the
    recipient. This does not include solicited contracts for the procurement of goods and services for
    the Federal government.
    D. Direct Payments with Unrestricted Use - Financial assistance from the Federal government
    provided directly to beneficiaries who satisfy Federal eligibility requirements with no restrictions
    being imposed on the recipient as to how the money is spent. Included are payments under
    retirement, pension, and compensatory programs.
    E. Direct Loans - Financial assistance provided through the lending of Federal monies for a specific
    period of time, with a reasonable expectation of repayment. Such loans may or may not require
    the payment of interest.
    F. Guaranteed/Insured Loans - Programs in which the Federal government makes an arrangement
    to indemnify a lender against part or all of any defaults by those responsible for repayment of
    loans. 7,8




6
  Ibid., pp. 1-2. The CFDA identifies each assistance category with a capital letter (A through O).
7
  Examples of recipients of federal direct and guaranteed/insured loans are students, homeowners, small
businesses, and farmers.
8
  Insurance is an additional category of financial assistance, although one that does not result in an immediate
financial transfer. This category includes such programs as bank deposit insurance, pension guarantees, disaster
insurance (flood, crop), and terrorism and other security-related risks. The CFDA defines the Insurance category as
“Financial assistance provided to assure reimbursement for losses sustained under specified conditions. Coverage
may be provided directly by the Federal government or through private carriers and may or may not involve the
payment of premiums.” We have not found a census-guided federal insurance program and so that category is not
part of this analysis.



                                                                                                                  7
                                                  PTX-772 8 of 47
        Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 10 of 48



In Fiscal Year (FY) 2017, the federal government provided $4,767,768,000,000 in direct
domestic financial assistance programs across the above six categories, an amount equal to
24.9 percent of Gross Domestic Product (GDP).

    •   Of that total, $2,360,015,000,000 were direct payments to individuals and
        $674,700,000,000 were grants, primarily to state and local governments. 9
    •   In addition, in FY2017 the federal government made commitments for guaranteed
        loans totaling $530,195,000,000 and direct loan obligations of $180,041,000,000. 10

                         Federal Domestic Assistance by Category, FY2017
                      Direct Payments to                          $2,360,015,000,000
                      Individuals
                      Grants                                       $674,700,000,000
                      Guaranteed Loans                             $530,195,000,000
                      Direct Loans                                 $180,041,000,000
                      Total                                       $4,767,768,000,000


B. The Role of Census-derived Datasets in Guiding the Distribution of Federal
Domestic Assistance
Article 1, Section 2 of the Constitution mandates a Decennial Census for the purposes of
apportioning seats in the House of Representatives. In January 1790, Representative James
Madison proposed (and Congress adopted) an amendment to the Census Act of 1790 to include
questions on population characteristics beyond those needed for apportionment so that
Congress might “adapt the public measures to the particular circumstances of the community.”
Agreeing with Madison, Congress added questions on race, gender, and age. Ever since, the
Decennial Census has carried questions beyond those required for apportionment.11




9
  Figures from Historical Table 6.1 - Composition of Outlays: 1940–2023 of “Budget of the United States
Government, Fiscal Year 2019,” February 2018, available at https://www.whitehouse.gov/wp-
content/uploads/2018/02/hist06z1-fy2019.xlsx.
10
   Office of Management and Budget, “Analytical Perspectives, Budget of the United States Government, Fiscal
Year 2019,” Supplemental Materials, February 2018, Table 19.8: Direct Loan Transactions of the Federal
Government and Table 19.9: Guaranteed Loan Transactions of the Federal Government, available at
https://www.whitehouse.gov/omb/analytical-perspectives/.
11
   Up through 1930, every household was required to answer each Decennial Census question. Sampling began in
1940. In 1960, most census questions were placed on the “long form” that went to a sample of households. In
2005, the “long form” questions were shifted to the new American Community Survey, which had been in
development for about a decade.



                                                                                                               8
                                                PTX-772 9 of 47
         Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 11 of 48



For nearly 230 years, Congress has used the data from the Decennial Census questions to guide
the design and implementation of public policies and programs. Moreover, from 1790 to the
present, the large size and considerable complexity of the Decennial Census has regularly
catalyzed significant advances in the statistical and survey sciences.

As directed or authorized by Congress, a substantial portion of federal domestic assistance is
geographically distributed to state and local governments, households, businesses, and
nonprofit organizations based on statistics derived from the Decennial Census. Congress
recognizes that the appropriate, equitable distribution of certain forms of financial assistance
should be guided by demographic and economic data at various levels of geography.

As the Decennial Census is carried out once a decade and collects data on a small number of
demographic characteristics (such as household size and relationships, housing tenure, sex, age,
race, ethnicity), Congress also recognizes that the decennial numbers, on their own, are not
appropriate to guide the fair, equitable distribution of federal financial assistance. As a result,
Congress has authorized a series of more current and more broadly descriptive datasets
derived from the Decennial Census and made possible by the scientific advances mentioned
above.

I refer to these as “census-derived datasets.” I have identified about 320 federal domestic
assistance programs that use census-derived data to distribute about $900 billion in FY2016. 12

With the development of these new datasets over the course of the last century and with the
extraordinary expansion of federal financial assistance in the last half-century, Congress has
specified or authorized these new datasets be used to guide the appropriate, fair geographic
distribution of federal funds.

Census-derived data may guide the distribution of federal assistance program funds in any of
four ways.

     •   First, a program may use census-related data to define its eligibility criteria, that is,
         to determine which organizations or individuals can receive funds. For instance, for
         several Department of Agriculture (USDA) assistance programs, eligible recipients
         must be in a rural area, “rural” being defined as “any area other than a city, town, or
         unincorporated area that has a population of greater than 20,000 inhabitants.” 13 To
         be eligible to receive payments from HUD’s Rent Supplements Program (14.149), a
         household must be “low income,” defined as earning 80 percent or less of area
         median family income (AMFI). 14
     •   Second, a program may use census-related data in one or more formulas that
         geographically allocate funds among eligible recipients across the nation. For
         instance, HUD’s Community Development Block Grants/Entitlement Grants Program

12
   Numbers in this range will be cited in forthcoming reports #3-6, described on p. 5.
13
   7 USC 1991(a)(13)(C). This section provides multiple definitions of “rural,” each applicable to a distinct set of
programs.
14
   42 USC 1437a



                                                                                                                       9
                                                    PTX-772 10 of 47
         Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 12 of 48



         (14.218), a formula grant program, allocates funds to metropolitan cities and urban
         counties on the basis of population size, extent of poverty, extent of overcrowding,
         growth lag, and age of housing share.15
     •   Third, a program may make funding decisions on the basis of selection preferences,
         using census-related data to score project applications. So, for instance, the
         Department of Transportation’s Federal Transit - Capital Investment Grants (20.500)
         selects projects, in part, based on population density. 16
     •   Fourth, census-related data may be used to in formulas that determine interest
         rates for federal loan programs. USDA’s Water and Waste Disposal Systems for Rural
         Communities (10.760) sets interest rates on the basis of area median household
         income. 17

I have identified 32 census-derived datasets used by the federal government to
geographically distribute financial assistance. (See schematic on next page.)

Six datasets can be considered foundational. The remaining 26 datasets are extensions of
these.

One foundational dataset is the Census Bureau’s Urban-Rural Classification of every census
tract based on Decennial Census population density. (The minimum density for an urban
designation is 1,000 persons per square mile.) The Census Bureau publishes the Urban-Rural
Classification once a decade (in the year ending in “2”). This classification is the primary basis
for seven other geographic classifications in the extension group. It is the only census-derived
dataset that relies solely on decennial numbers. 18

The other five foundational datasets are multivariate—that is, they provide census-derived data
on multiple socioeconomic variables such as race, age, poverty, occupation, and housing costs.

Two of these are augmented datasets. The Census Bureau constructs annual Population
Estimates and Housing Estimates by augmenting decennial population and housing numbers
with more recent data, primarily from vital statistics and tax records. For example, the Census
Bureau annually updates Population Estimates by taking the previous year’s numbers (starting
with the decennial year) and adding births, subtracting deaths, and estimating net domestic
and international migration. 19




15
   42 USC 5306
16
   49 USC 5309
17
   7 CFR 1780.13
18
   Detailed information on the Census Bureau’s Urban-Rural Classification, including methodology, is available at
https://www.census.gov/geo/reference/urban-rural.html.
19
   Detailed information on the Census Bureau’s Population and Housing Unit Estimates, including methodology, is
available at https://www.census.gov/programs-surveys/popest.html.



                                                                                                               10
                                                 PTX-772 11 of 47
Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 13 of 48




                                                                    11
                           PTX-772 12 of 47
         Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 14 of 48



It uses a similar method to annually update Housing Estimates. Each of the variables in
Population Estimates and Housing Estimates is on the decennial data collection form.

Population Estimates are frequently used directly to determine funds distribution, for instance,
according to each state’s share of the most recent U.S. population total. They also enable the
creation of economic indicators that allow geographic areas to be compared regardless of size.
A good example is state Per Capita Income (PCI), which is determined by dividing state Personal
Income by state population (from Population Estimates).

The remaining three foundational datasets are produced through ongoing household surveys
that collect information on demographic variables not on the decennial questionnaire (such as
income, health insurance coverage, and housing costs). The Census Bureau relies on the
Decennial Census to design and implement the American Community Survey (ACS), the Current
Population Survey (CPS), and the Consumer Expenditure Survey (CEX). 20 It does so in five ways,
as described in the table on the next page.

The two augmented datasets and the three household surveys are intertwined. In particular,
the international in-migration component of Population Estimates comes from the ACS. 21 At
the same time, Population Estimates are used as controls in the design and implementation of
the household surveys.

The six foundational datasets enable the creation of 26 other census-derived datasets, in three
categories:

     •   Geographical classifications – The designation of particular sets of geographic units
         (such as census tracts and counties) on the basis of some combination of population
         density (e.g., urban/rural), population size, and commuting patterns (e.g.,
         metropolitan and micropolitan statistical areas). Each of the seven geographic
         classifications in the extension group make use of the Urban-Rural Classification and
         one or more of the multivariate datasets.
     •   Standard economic indicators – Widely-recognized measures of economic
         conditions (such as inflation, personal income, unemployment rate, and poverty
         rate) that can be used to guide a multitude of assistance programs.
     •   Program-specific indicators – Measures of specific economic conditions specifically
         created to administer a particular financial assistance program, for example, Section
         8 housing vouchers and Title I grants to local education agencies).




20
  The Census Bureau conducts the CEX on behalf of BLS.
21
  Census Bureau, “Methodology for the United States Population Estimates: Vintage 2017, Nation, States,
Counties, and Puerto Rico – April 1, 2010 to July 1, 2017,” p. 10, available at https://www2.census.gov/programs-
surveys/popest/technical-documentation/methodology/2010-2017/2017-natstcopr-meth.pdf.



                                                                                                               12
                                                 PTX-772 13 of 47
        Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 15 of 48




          The Roles of the Decennial Census in Household Survey Design and Analysis

 Sampling            The Census Bureau’s Master Address File (MAF), the underpinning of the
 frame               Decennial Census operation, provides the frame from which a survey
                     sample is drawn.22

 Sample design       The Decennial Census guides sample design in two ways. One is by
                     delineating the primary sampling units from which samples are to be drawn
                     and the sampling rates by which they are drawn. The second is to guide
                     sample stratification, that is, the size of subsamples by characteristics such
                     as race and household composition.23

 Imputation          Nonresponses to individual questions are filled in by imputing, or
                     “borrowing,” answers from other households with similar characteristics. 24

 Weighting           In preparing survey estimates, the weight of each household’s response is
                     determined in relation to the estimated overall number of households and
                     the estimated number of residents of similar age, sex, race, and Hispanic
                     origin, as derived from the Decennial Census through annual population
                     and housing estimates. 25

 Variance            To understand the reliability of any survey result, the survey sponsors need
                     to produce estimates of variance, or sampling error, which also is based
                     annual population and housing estimates. 26




22
   See, for example, Census Bureau, “Chapter 3. Frame Development” in “American Community Survey: Design and
Methodology,” January 2014.
23
   See, for example, Danielle Neiman, Susan King, David Swanson, Stephen Ash, Jacob Enriquez, and Joshua
Rosenbaum, “Review of the 2010 Sample Redesign of the Consumer Expenditure Survey,” presented at the Joint
Statistical Meetings, October 2015.
24
   See, for example, Census Bureau, “Section 10.6: Editing and Imputation” in “American Community Survey:
Design and Methodology,” January 2014.
25
   See, for example, Census Bureau, “Chapter 11. Weighting and Estimation,” in “American Community Survey:
Design and Methodology,” January 2014.
26
   See, for example, Census Bureau, “Chapter 14: Estimation of Variance” in “Current Population Survey: Design
and Methodology,” Technical Paper 66, October 2006.



                                                                                                           13
                                               PTX-772 14 of 47
        Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 16 of 48




3. Background: Federal Assistance Programs Analyzed
A. Introduction – Focus on Federal Programs Guided by Census-derived Allocation
   Formulas
Most census-guided financial assistance programs use census-derived datasets to differentiate
among geographic areas and then, through the four mechanisms discussed earlier (eligibility,
allocation formula, selection preferences, interest rate formula), distribute funds based on
those differentiations. The categories of geographic areas most frequently used are states,
urbanized and non-urbanized areas, Core-based statistical areas (CBSAs), counties, cities, and
places.

Across the breadth of census-guided programs, geographic differences in the accuracy of the
Decennial Census will lead to distortions in the distribution of financial assistance. That said, the
sensitivity of funds distribution to census mismeasurement is by far the greatest for programs
with geographic allocation formulas that rely on census-derived data. Allocation formulas
reflect a continuum of possible outcomes—place on that continuum is determined by specific
statistics, often calculated to the one-hundredth or one-thousandth of a percent point. Even
modest geographic differences in census accuracy can lead to changes in funds distribution.

In contrast, program eligibility is much less sensitive to missed coverage because there are only
two possibilities—eligible or not eligible. Unless a census-derived statistic puts an applicant or a
beneficiary on the boundary between these two outcomes, the level of inaccuracy has to be
substantial to change the outcome. To take an extreme example, if the Decennial Census failed
to count 30 percent of New York City’s population, that geography still would not qualify as a
rural area for the purposes of federal assistance.

Some portion of census-guided programs do not use subnational data to distribute funds—
rather they uniformly apply a national economic indicator across geographies. The Consumer
Price Index (CPI) is the most frequently used indicator for this purpose. 27 For instance, Census
Bureau Poverty Thresholds and HHS Poverty Guidelines—which are used to determine
beneficiary and grant applicant eligibility—are reset each year based on the CPI. These census-
derived datasets are national in scope and not differentiated by place. Similarly, the CPI is used
each year to uniformly reset the federal reimbursement rate for the National School Lunch
Program for the 48 contiguous states. 28 For this group of census-derived programs, the
geographic distribution of funding also is not highly sensitive to census inaccuracy.

The plaintiffs in this case contend that inclusion of a citizenship question on the Decennial
Census will lead to significant geographic differences in census coverage and accuracy. They
have asked me to demonstrate the impacts of these differences on the geographic distribution

27
   The CPI is census-derived in that it is based on the Consumer Expenditure Survey and the ACS, both of which are
census-derived household surveys.
28
   See “School Meals: Rates of Reimbursement,” Food and Nutrition Service, USDA, at
https://www.fns.usda.gov/school-meals/rates-reimbursement. In this instance, while the 48 contiguous receive
the same increase, Alaska, Hawaii, and Puerto Rico usually receive a higher cost-of-living adjustment.



                                                                                                               14
                                                 PTX-772 15 of 47
         Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 17 of 48



of certain assistance programs that use census-derived data in their geographic allocation
formulas. Three programs analyzed for this purpose, by sponsoring department, are:

     •   Title I Grants to Local Education Agencies, Department of Education (ED)
     •   Supplemental Nutrition Program for Women, Infants, and Children (WIC),
         Department of Agriculture (USDA)
     •   Social Services Block Grants, Department of Health and Human Services (HHS)

Basic background information on each of these programs is provided in the subsections below.
Information elements provided are:

     •   Program name (CFDA #)
     •   Sponsor
     •   Objective
     •   Type of Assistance
     •   Applicants
     •   Beneficiary Eligibility
     •   Authorization
     •   Enrollments
     •   Recent Funding Amounts
     •   Allocation formula(s)
     •   Census-derived Datasets Used in Allocation Formulas 29

The analysis of the differential impacts of census mismeasurement is provided in Section 4.




29
   Unless otherwise noted, information on each program is obtained from the Catalog of Domestic Assistance, op.
cit.



                                                                                                             15
                                                PTX-772 16 of 47
        Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 18 of 48



B. Title I Grants to Local Education Agencies
Program name (CFDA #): Title I Grants to Local Educational Agencies (84.010)

Sponsor: Office of Elementary and Secondary Education, Department of Education 30

Objective: To help local educational agencies (LEAs) improve teaching and learning in high-
poverty schools in particular for children failing, or most at-risk of failing, to meet challenging
State academic standards.

Type of Assistance: Formula Grants

Applicants: State and tribal governments. States distribute funds to LEAs.

Beneficiary Eligibility and Allowable Uses

In a targeted assistance program, children who are failing, or most at risk of failing, to meet
challenging State academic standards. In a schoolwide program, all children in the school.

Use of funds varies, depending on whether a school is operating a schoolwide program under
Section 1114 of the ESEA or a targeted assistance program under Section 1115 of the ESEA. A
school with at least a 40 percent poverty rate may choose to operate a schoolwide program
under Section 1114, which allows Title I funds to be combined with other Federal, State, and
local funds to upgrade the school's overall instructional program in order to raise the
achievement of the lowest-achieving students; a school that does not meet the 40 percent
poverty threshold may also operate a schoolwide program if it receives a waiver to do so from
the State educational agency (SEA). All other participating schools must operate a targeted
assistance program, which provides extra instruction to those children failing, or most at risk of
failing, to meet challenging State academic standards.

Authorization: Elementary and Secondary Education Act of 1965 (ESEA), as amended, Title I,
Part A, 20 US Code 6301 et seq.

Enrollments: “The program serves an estimated 25 million students in more than 80 percent of
school districts and nearly 60 percent of all public schools.” 31

Recent Funding Amounts32

        FY2010            $14,492,401,000
        FY2011            $14,442,927,000
        FY2012            $14,516,457,000
        FY2013            $13,760,219,000

30
   Program webpage at https://www2.ed.gov/programs/titleiparta/index.html.
31
   Department of Education, “Education for the Disadvantaged: Fiscal Year 2019 Budget Request,” p. A-12, at
 https://www2.ed.gov/about/overview/budget/budget19/justifications/a-ed.pdf.
32
   Education Department, “Department of Education Budget Tables,” available at
https://www2.ed.gov/about/overview/budget/tables.html.



                                                                                                              16
                                                 PTX-772 17 of 47
        Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 19 of 48



        FY2014            $14,384,802,000
        FY2015            $14,409,802,000
        FY2016            $14,909,802,000
        FY2017            $15,386,180,000
        FY2018            $15,428,437,000

Allocation formula(s)

Title I, Part A funds are allocated through four separate formulas. All four formulas are based
on the number of children ages 5-17 from low-income families in each LEA.

Other children counted for allocation purposes (“formula child count”) include children in
families above the poverty line receiving Temporary Assistance for Needy Families (the main
Federal-State income maintenance program), children in foster homes, and children in local
institutions for neglected and delinquent (N&D) children. Ninety-seven percent of formula
children are from low-income families, with the remaining three percent from the second and
third categories.33

Eligible LEAs receive funding under one or more of the formulas, but the final outcome of the
Federal-State allocation process is a single Title I, Part A award to each qualifying LEA.

Three formulas are based primarily on the number of formula children in each LEA, weighted by
State per-pupil expenditures for education. Basic Grants are awarded to school districts with at
least 10 formula children who make up more than 2 percent of their school-age population
(defined as children ages 5 to 17) and, thus, spread funds thinly across nearly all LEAs.

Concentration Grants provide additional funds to LEAs in which the number of formula children
exceeds 6,500 or 15 percent of the total school-age population. The Targeted Grants formula
weights child counts to make higher payments to school districts with high numbers or
percentages of formula students. To be eligible for Targeted Grants, an LEA must have at least
10 formula children counted for Basic Grant purposes, and the count of formula children must
equal at least 5 percent of the school age population.

In addition, the statute includes a separately authorized and funded Education Finance
Incentive Grants (EFIG) formula. This formula uses State-level “equity” and “effort” factors to
make allocations to States that are intended to encourage States to spend more on education
and to improve the equity of State funding systems. Once State allocations are determined,
sub-allocations to the LEA level are based on a modified version of the Targeted Grants
formula. 34


33
   Department of Education, “Title I Allocation Formulas,” presentation at the National Title I Conference, February
2018, Philadelphia, Pennsylvania, available at
https://www2.ed.gov/about/offices/list/oese/oss/technicalassistance/titleiallocationformulastitleiconfppt22018.p
df.
34
   Education Department, “Department of Education Budget Tables,” p. A-15, available at
https://www2.ed.gov/about/overview/budget/tables.html.



                                                                                                                 17
                                                  PTX-772 18 of 47
        Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 20 of 48



In FY2018, the distribution of total funding by formula was:

        Basic Grants                       41.7%
        Concentration Grants                8.8%
        Targeted Grants                    24.8%
        EFIG                               24.8% 35

Census-derived Datasets Used in Allocation Formulas

In determining allocations under each of the four formulas, the statute requires the use of
annually updated Census Bureau estimates of the number of children from low-income families
in each LEA. There is roughly a 2-year lag between the income year used for LEA poverty
estimates and the fiscal year in which those estimates are used to make Title I allocations. For
example, the fiscal year 2016 allocations were based on LEA poverty estimates for 2014. The
Department transfers a small amount of funding from the annual Title I appropriation to the
Census Bureau to finance the preparation of these LEA poverty estimates.36

The Census Bureau annually prepares the Small Area Income and Poverty Estimates (SAIPE) for
use in the allocation of Title I grants to LEAs. SAIPE makes estimates at the levels of state,
county, and school district. Census-derived data sources for the estimation process include
Population Estimates, the American Community Survey, and Personal Income (which in turn is
based in part on the ACS). 37 The ACS in turn is reliant on the Decennial Census and Population
Estimates, as described earlier. 38




35
   Ibid., p. A-17.
36
   Department of Education, “Education for the Disadvantaged: Fiscal Year 2019 Budget Request,” pp. A-15-16, at
 https://www2.ed.gov/about/overview/budget/budget19/justifications/a-ed.pdf.
37
   Census Bureau, “SAIPE Methodology,” at https://www.census.gov/programs-surveys/saipe/technical-
documentation/methodology.html.
38
   Census Bureau, “American Community Survey: Design and Methodology,” January 2014, at
https://www.census.gov/programs-surveys/acs/methodology/design-and-methodology.html.



                                                                                                              18
                                                PTX-772 19 of 47
        Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 21 of 48



C. Supplemental Nutrition Program for Women, Infants, and Children (WIC)
Program name (CFDA #): Supplemental Nutrition Program for Women, Infants, and Children
(10.557)

Sponsor: Food and Nutrition Service (FNS), Department of Agriculture 39

Objective: To provide low-income pregnant, breastfeeding and postpartum women, infants,
and children to age 5 who have been determined to be at nutritional risk, supplemental
nutritious foods, nutrition education, and referrals to health and social services at no cost.

Type of Assistance: Formula Grants

Applicants: Each state receives funds. A local agency is eligible to apply to the state agency to
deliver locally the services of the WIC Program, provided that: (1) it serves a population of low-
income women, infants, and children at nutritional risk; and (2) it is a public or private nonprofit
health or human service agency.

WIC operates through 1,900 local agencies in 10,000 clinic sites. Nearly all states administer
their Supplement Food programs through a retail food delivery system of approximately 47,000
authorized retailers nationally. 40

Beneficiary Eligibility: Pregnant, breastfeeding and postpartum women, infants, and children up
to 5 years of age are eligible if: (1) they are individually determined by a competent
professional to be in need of the special supplemental foods supplied by the program because
of nutritional risk; and (2) meet an income standard, or receive or have certain family members
that receive benefits under the Supplemental Nutrition Assistance, Medicaid or Temporary
Assistance for Needy Families Programs. They must also reside in the state in which benefits are
received.

“Low-income” is defined as at or below 185 percent of the U.S. Poverty Income Guidelines. For
the period of July 1, 2016 to June 30, 2017, this represented $44,955 for a family of four. 41

State agencies have the option to limit WIC eligibility to U.S. citizens.42

Authorization: Child Nutrition Act of 1966, as amended, Section 17, 42 USC 1786. Healthy,
Hunger-Free Kids Act of 2010, Public Law 111-296, 7 USC 1746.




39
   WIC program website at https://www.fns.usda.gov/wic/women-infants-and-children-wic.
40
   Congressional Research Service, “A Primer on WIC: The Special Supplemental Nutrition Program for Women,
Infants, and Children,” Report R44115, April 7,2017, available at
https://www.everycrsreport.com/files/20170407 R44115 6016e730b90870b2d72a71fa9e0d8c70285d73ea.pdf.
41
   U.S. Department of Agriculture, “2019 President's Budget: Food and Nutrition Service,” February 2018, p. 32-64,
available at https://www.obpa.usda.gov/32fns2019notes.pdf.
42
   7 CFR 246.7(c)(2)



                                                                                                                19
                                                 PTX-772 20 of 47
        Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 22 of 48



Enrollments: In 2016, 7.7 million people participated in WIC each month, on average—1.8
million women, 1.8 million infants, and 4.0 million children under 5. Average monthly
participation has declined steadily since 2010, when it was 9.2 million. 43

Recent Funding Amounts: 44

FY2015          $6,670,377,000
FY2016          $6,730,000,000
FY2017          $6,512,698,000
FY2018          $6,501,000,000

Allocation formula(s)

Two types of WIC grants are provided to each state. The first is for Nutrition Services and
Administration (NSA) costs, to cover the costs of running the program and providing assistance
services. The second is Supplemental Food. In FY2018, $2.1 billion was provided in NSA funds
and $4.4 billion for Supplemental Food.

The formula for NSA grants is determined by a per participant formula, adjusted for inflation.

Once NSA grants are made, the remaining funds are allocated as Supplement Food grants. They
are apportioned by each state’s share of the nationwide number of infants and children ages 1-
4 at or below 185 percent of poverty. This is considered the “fair share target funding level.”
FNS regulations indicate that to extent funds are available, each state is to receive at least its
prior year grant allocation; if funds continue to be available, each state’s grant is adjusted for
inflation in food costs; if funds continue to be available, each state receives funds up to its fair
share target funding level. 45

Census-derived Datasets Used in Allocation Formulas

In the fall of each year, FNS publishes a memo of “State-Level Estimates of Infants and Children
[Ages 1-4] At or Below 185 Percent of Poverty” based on American Community Survey data
from the calendar year two years prior and for use in the upcoming fiscal year. For instance, in
September 2015, FNS published 2013 state-level estimates for use in FY2016. 46 The ACS in turn
is reliant on the Decennial Census and Population Estimates, as described earlier. 47

FNS uses the census-derived Thrifty Food Plan to determine food cost inflation.48 That inflation
is based on the Consumer Price Index (CPI) for specific food items. The food component of the
CPI in turn is based the Consumer Expenditure Survey.


43
   Ibid., p. 32-73.
44
   Ibid., p. 32-60. FY2015 data from the 2018 FNS budget request.
45
   7 CFR 246.16(c)
46
   See FNS, “WIC Funding and Program Data” at https://www.fns.usda.gov/wic/wic-funding-and-program-data.
47
   Census Bureau, “American Community Survey: Design and Methodology,” January 2014, at
https://www.census.gov/programs-surveys/acs/methodology/design-and-methodology.html.
48
   See FNS, “USDA Food Plans: Cost of Food” at https://www.cnpp.usda.gov/USDAFoodPlansCostofFood.



                                                                                                           20
                                              PTX-772 21 of 47
        Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 23 of 48



D. Social Services Block Grants
Program name (CFDA #): Social Services Block Grant (93.667)

Sponsor: Office of Community Services, Administration for Children and Families (ACF), HHS 49

Objective

To enable each State to furnish social services best suited to the needs of the individuals
residing in the State. Federal block grant funds may be used to provide services directed toward
one of the following five goals specified in the law: (1) To prevent, reduce, or eliminate
dependency; (2) to achieve or maintain self-sufficiency; (3) to prevent neglect, abuse, or
exploitation of children and adults; (4) to prevent or reduce inappropriate institutional care;
and (5) to secure admission or referral for institutional care when other forms of care are not
appropriate.

Type of Assistance: Formula Grants

Applicants: States and territories

Beneficiary Eligibility

Each eligible jurisdiction determines the services that will be provided and the individuals that
will be eligible to receive services.

According to HHS, “Service categories most frequently supported by SSBG include child care,
child welfare, services for persons with disabilities, case management services, and protective
services for adults.” 50

Authorization: Title XX of the Social Security Act

Recipients: In FY 2014 (the latest year for which data are available), about 30 million people
received services supported at least partially by SSBG funds. 51 ACF has a set of detailed state
profiles for FY2015 on SSBG recipients and type of use.52

Recent Funding Amounts: In FY2017, $1.574 billion in SSBG funds was distributed to the 50
states plus the District of Columbia. In FY2018, the amount was $1.579 billion. 53

Allocation formula(s): Funds are allocated based on each state’s share of total population for
the 50 states and the District of Columbia “as determined by the Secretary [of Health and


49
   Program home page at https://www.acf.hhs.gov/ocs/programs/ssbg.
50
   ACF, “SSBG Fact Sheet,” at https://www.acf.hhs.gov/ocs/resource/ssbg-fact-sheet.
51
   Ibid.
52
   “Fiscal Year 2015 SSBG State Profile” at
https://www.acf.hhs.gov/sites/default/files/ocs/rpt ssbg state data fy2015 0.pdf.
53
   ACF, “FY 2019 Justification of Estimates for Appropriations Committees,” p. 259, at
https://www.acf.hhs.gov/sites/default/files/olab/acf master cj acf final 3 19 0.pdf.



                                                                                                   21
                                                 PTX-772 22 of 47
        Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 24 of 48



Human Services] (on the basis of the most recent data available from the Department of
Commerce).” 54

Census-derived Datasets Used in Allocation Formulas

Population Estimates are used to determine each state’s allocation of SSBG funds. The
calculation of Populations Estimates is based on the Decennial Census and adjusted each year
in part basis on international migration as calculated by the American Community Survey. 55
The ACS in turn is reliant on the Decennial Census and Population Estimates as described
earlier. 56




54
   42 USC § 1397b
55
   Census Bureau, “Methodology For The United States Population Estimates: Vintage 2017, Nation, States,
Counties, and Puerto Rico – April 1, 2010 to July 1, 2017,” at https://www2.census.gov/programs-
surveys/popest/technical-documentation/methodology/2010-2017/2017-natstcopr-meth.pdf.
56
   Census Bureau, “American Community Survey: Design and Methodology,” January 2014, at
https://www.census.gov/programs-surveys/acs/methodology/design-and-methodology.html.



                                                                                                           22
                                                PTX-772 23 of 47
         Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 25 of 48




4. Estimated Impact of the Inclusion of a Citizenship Question on the
   Geographic Distribution of Federal Domestic Assistance
In this section, I demonstrate the nature of the fiscal impacts of the inclusion of a citizenship
question on the 2020 Census on the distribution of federal domestic assistance. I do so by
illustrating the effects that different scenarios of differential undercounts would have on the
distribution to states of funds from five programs with relatively straightforward census-
derived allocation formulas— Title I Grants to LEAs, WIC, and SSBG.

I begin by describing my assumptions and general methodology. I then discuss the general
effects of an undercount on census-derived datasets and geographic allocation by formula. I
then show the impacts of a citizenship question on each of the five programs.

A. Methodology
My analysis relies on the estimates provided to the plaintiffs by retained expert Prof. Bernard
Fraga regarding the percent of residents missed in each state due to the inclusion of a
citizenship question on the 2020 Census questionnaire. Prof. Fraga provides three numbers for
each state – a 2020 baseline population projection (that assumes no citizenship question) and
an estimate of percent of population undercount in each of two scenarios if the citizenship
question is included. These scenarios are:

     1. 5.8 percent non-response in households with at least one non-citizen
     2. 5.8 percent non-response in households with at least one non-citizen, with a non-
        response follow-up (NRFU) success rate of 86.63 percent

In each of my program analyses, the baseline case is actual FY2016 funding by state.57 I then
calculate the impact on each state of each of the undercount scenarios as if they occurred in
the 2010 Census. Actual appropriations, of course, are not known for years subsequent to the
2020 Census.

The three programs analyzed rely on state share of a U.S. population total (Title I—children
ages 5-17 in poverty, WIC—infants and children ages 1-4 at or below 185 percent of poverty,
SSBG—total population).

The estimation methodology for Title I grants included sequential calculations of:

     •   each state’s percent share of population under the baseline 2020 scenario and the
         four undercount scenarios,
     •   each state’s ratio of revised share to baseline share under each scenario,
     •   each state’s percent share of children ages 5-17 in poverty in 2014 (most recent year
         before start of FY2016), 58

57
   Data on FY2016 grants by state for Title I and SSBG were obtained from USASpending.gov and for WIC, from
“WIC Program Grant Levels by State agency” at https://www.fns.usda.gov/wic/wic-funding-and-program-data.
58
   Obtained from the Census Bureau’s SAIPE interactive data tool at https://www.census.gov/data-
tools/demo/saipe/saipe.html?s appName=saipe&map yearSelector=2016&map geoSelector=aa c.



                                                                                                              23
                                                PTX-772 24 of 47
         Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 26 of 48



     •   each state’s revised percent share of children ages 5-17 in poverty under each
         scenario (multiplying actual share by ratio of revised population share to baseline
         population share),
     •   each state’s ratio of revised share of children ages 5-17 in poverty to baseline share
         under each scenario,
     •   each state’s percent share of actual FY2016 grant spending,
     •   each state’s percent share of FY2016 grant spending under each scenario
         (multiplying actual share by ratio of revised share of children ages 5-17 in poverty in
         FY2016 to actual share),
     •   each state’s grant under each scenario (multiplying the revised share by the actual
         total FY2016 spending), and
     •   the difference between the actual and revised state grant under each scenario.

The estimation methodology for WIC grants included sequential calculations of:

     •   each state’s percent share of population under the baseline 2020 scenario and the
         four undercount scenarios,
     •   each state’s ratio of revised share to baseline share under each scenario,
     •   each state’s percent share of children ages 0-4 at or below 185% of poverty per FNS
         memo for use in FY2016, 59
     •   each state’s revised percent share of children ages 0-4 at or below 185% of poverty
         under each scenario (multiplying actual share by ratio of revised population share to
         baseline population share),
     •   each state’s ratio of revised share of children ages 0-4 at or below 185% of poverty to
         baseline share under each scenario,
     •   each state’s percent share of actual FY2016 grant spending,
     •   each state’s percent share of FY2016 grant spending under each scenario
         (multiplying actual share by ratio of revised share of children ages 0-4 at or below
         185% of poverty in FY2016 to actual share),
     •   each state’s grant under each scenario (multiplying the revised share by the actual
         total FY2016 spending), and
     •   the difference between the actual and revised state grant under each scenario.

This analysis includes only WIC Food Supplement grants, not Nutrition Services and
Administration (NSA) grants, the geographic distribution of which is not census-derived.

The estimation methodology for SSBG included sequential calculations of:

     •   each state’s percent share of population under the baseline 2020 scenario and the
         four undercount scenarios,
     •   each state’s ratio of revised share to baseline share under each scenario,

59
  Debra Whitford, “2013 State-Level Estimates of lnfants and Pre-School-Age Children at or Below 185 Percent of
Poverty,” September 1, 2015, available at https://fns-prod.azureedge.net/sites/default/files/wic/2013%20State-
Level-Estimates-of-Infants-and-Pre-School-Age-Children-at-or%20....pdf.



                                                                                                             24
                                                PTX-772 25 of 47
         Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 27 of 48



     •   each state’s percent share of actual FY2016 grant spending,
     •   each state’s percent share of FY2016 grant spending under each scenario
         (multiplying actual share by ratio of revised population share to baseline population
         share),
     •   each state’s grant under each scenario (multiplying the revised share by the actual
         total FY2016 spending), and
     •   the difference between the actual and revised state grant under each scenario.

I assumed that each of Prof. Fraga’s scenarios affected each population age group similarly,
without revision. For example, for the purposes of the WIC analysis, a 5.8 percent undercount
of all non-citizens is taken to mean a 5.8 percent undercount of non-citizen children ages 0-4.60




60
  For each program, the methodology includes a slight adjustment after each round of population and grant share
estimation to ensure that sum of shares equals 100.00000%. For Title I, the largest adjustment was 1/1000 of a
percent; for WIC, 3/1000 of a percent; and for SSBG, 1/10000 of a percent.



                                                                                                            25
                                                PTX-772 26 of 47
       Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 28 of 48



B. Estimated Impacts of an Undercount on the Geographic Distribution of Funds
   from Individual Domestic Assistance Programs
Each of the following subsections provides a table identifying the states that would lose
program funds under provided two scenarios and the size of that loss for the fiscal year
analyzed, followed by discussion.

i.Title I Grants to Local Education Agencies
The table below indicates that California would have been at risk of losing Title I LEA grant
funding in FY2016 under each of the two scenarios based on a 5.8% undercount of non-citizens.
More specifically, California would be one of 12 states losing grant funds; it would account for
52% of the total loss among the 12 states; and its loss would equal 0.1-0.9% of its actual grant.

If either of the differential undercount scenarios is realized in the 2020 Census and if
current program allocation formulas and funding levels remain similar over time, such a
differential undercount would cause many of these same states to lose money from this
program in the 2020s at approximately the same order of magnitude as the losses set forth
in the table below.




                                                                                              26
                                          PTX-772 27 of 47
       Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 29 of 48



ii.Supplemental Food Grants, Supplemental Nutrition Program for Women, Infants,
   and Children (WIC)
The table below indicates that California would have been at risk of losing WIC Supplemental
Food grant funding in FY2016 under each of the two scenarios based on a 5.8% undercount of
non-citizens. More specifically, California would be one of eight states losing grant funds; it
would account for two-thirds of the total loss among the eight states; and its loss would equal
0.1-0.8% of its actual grant.

If either of the differential undercount scenarios is realized in the 2020 Census and if
current program allocation formulas and funding levels remain similar over time, such a
differential undercount would cause many of these same states to lose money from this
program in the 2020s at approximately the same order of magnitude as the losses set forth
in the table below.




                                                                                              27
                                          PTX-772 28 of 47
        Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 30 of 48



iii. Social Services Block Grants (SSBG)
 The table below indicates that California would have been at risk of losing SSBG funding in
 FY2016 under each of the two scenarios based on a 5.8% undercount of non-citizens. More
 specifically, California would be one of 12 states losing grant funds; it would account for 53% of
 the total loss among the 12 states; and its loss would equal 0.1-0.9% of its actual grant.

 If either of the differential undercount scenarios is realized in the 2020 Census and if
 current program allocation formulas and funding levels remain similar over time, such a
 differential undercount would cause many of these same states to lose money from this
 program in the 2020s at approximately the same order of magnitude as the losses set forth
 in the table below.




                                                                                                 28
                                           PTX-772 29 of 47
       Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 31 of 48




5. Conclusion
In sum, it is my opinion, held to a strong degree of professional certainty, that for programs
with allocation formulas based on a state’s population relative to the nation, and assuming
allocation formulas and funding levels remain similar, a differential Decennial Census
undercount would lead to measurable fiscal losses for those states with percentages of non-
citizens above the nationwide average.




                                                                                                 29
                                          PTX-772 30 of 47
       Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 32 of 48



Other sources considered but not relied upon:

Juan Carlos Suarez Serrato and Philippe Wingender, Estimating Local Fiscal Multipliers; Working
Paper 22425, National Bureau of Economic Research (July 2016),
http://www.nber.org/papers/w22425.pdf.

Formula Grants; Effects of Adjusted Population Counts on Federal Funding to States, U.S.
General Accounting Office (February 1999), https://www.gao.gov/assets/230/226956.pdf.

Christopher Warshaw, The Effect of an Undercount on the Census due to a Citizenship Question
on Population Counts, Apportionment, and the Distribution of Political Power in America (Sept.
7, 2018).




                                                                                            30
                                         PTX-772 31 of 47
Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 33 of 48




                           PTX-772 32 of 47
    Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 34 of 48




Appendix




                                                                        32
                               PTX-772 33 of 47
Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 35 of 48




                                                                    33
                           PTX-772 34 of 47
       Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 36 of 48




                          ANDREW D. REAMER, Ph.D.

George Washington Institute of Public Policy                             areamer@gwu.edu
George Washington University                                                 (202) 994-7688
805 21st St., NW Suite 613
Washington, DC 20036

Education
   •   Ph.D. in Economic Development and Public Policy, Department of Urban Studies and
       Planning, Massachusetts Institute of Technology (1987)
   •   Master in City Planning, Department of Urban Studies and Planning, Massachusetts
       Institute of Technology (1981)
   •   Bachelor of Science in Economics, cum laude, Wharton School, University of
       Pennsylvania (1971)

Professional Experience
Research Professor, George Washington Institute of Public Policy, George Washington
University (2011-present)
Focus on policies that encourage and support U.S. economic competitiveness. Areas of interest
include innovation, regional economic and workforce development, and economic statistics.
Advisory Committees
   • Member, Workforce Information Advisory Council, U.S. Department of Labor (2016-
     2018)
   • Member, Data User Advisory Committee, U.S. Bureau of Labor Statistics (2009-2018,
     chair 2009-2011)
   • Member, National Advisory Committee on Innovation and Entrepreneurship, U.S.
     Department of Commerce (2016-2018)
   • Member, U.S. Bureau of Economic Analysis Advisory Committee (2008-present)
   • Member, Statistics Committee, National Association for Business Economics (2013-
     present)
   • Member, Panel on Communicating National Science Foundation Science and
     Engineering Information to Data Users, Committee on National Statistics, National
     Research Council (2010-2011)
Publications
   • “Nationwide Data Initiative: Principles of Approach to Organizational Design and
     Development,” for the US Partnership on Mobility from Poverty, April 2018
   • “Counting U.S. Secondary and Postsecondary Credentials,” co-author with Center for
     Regional Economic Competitiveness, for Credential Engine, April 2018




                                         PTX-772 35 of 47
     Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 37 of 48




  • “Counting for Dollars 2020: The Role of the Decennial Census in the Geographic
    Distribution of Federal Funds – Report #2: Estimating Fiscal Costs of a Census
    Undercount to States,” March 2018
  • “A Roadmap to a Nationwide Data Infrastructure for Evidence-Based Policymaking,” with
    Julia Lane, The ANNALS of the American Academy of Political and Social Science, Vol 675,
    Issue 1, 2018
  • “Before the U.S. Tariff Commission: Congressional Efforts to Obtain Statistics and
    Analysis for Tariff-setting, 1789–1916,” chapter for Centennial History of the United
    States International Trade Commission, November 2017
  • “Toward A U.S. Competitiveness Strategy,” Innovations: Technology, Governance,
    Globalization, Policy Design issue, Summer-Fall 2017, Volume 11, Issue 3-4
  • “Counting For Dollars: The Role of the Decennial Census in the Geographic
    Distribution of Federal Funds Initial Analysis: 16 Largest Census-guided Programs,”
    August 2017.
  • “Federal Efforts in Support of Entrepreneurship: A Reference Guide,” prepared for
    the Kauffman Foundation, April 2017
  • “Better Jobs Information Benefits Everyone,” Issues in Science and Technology, v. 23,
    n. 1, Fall 2016, pp. 58-63.
  • “Data Resources to Support Middle-Skill Workforce Development,” research paper
    prepared for Committee on the Supply Chain for Middle-Skill Jobs: Education,
    Training and Certification Pathways, Board on Science, Technology and Economic
    Policy, National Academy of Sciences, August 2015
  • “Analyzing Talent Flow: Identifying Opportunities for Improvement,” with Robert
    Sheets and David Stevens, for the Talent Pipeline Management Initiative of the
    Center for Education and Workforce, U.S. Chamber of Commerce Foundation, July
    2015
  • “Stumbling into the Great Recession: How and Why GDP Estimates Kept Economists
    and Policymakers in the Dark,” GWIPP research note, April 2014
  • “Indicators of the Capacity for Invention in the United States,” research paper
    prepared for the Lemelson Foundation, March 2014
  • “The Impacts of Technological Invention on Economic Growth – A Review of the
    Literature,” research paper prepared for the Lemelson Foundation, February 2014
  • “National Nonprofit Organizations That Inspire and Enable Invention and Invention-
    based Enterprises,” research paper prepared for the Lemelson Foundation, February
    2014
  • “Global Entrepreneurship Week Policy Survey,” report, Public Forum Institute,
    November 2013
  • “Improving Federal Statistics for Industry Studies,” research paper presented at
    Industry Studies Association annual conference, Kansas City, Missouri, May 2013
  • “Using Real-time Labor Market Information on a Nationwide Scale,” policy brief,
    Credentials That Work Initiative, Jobs for the Future, April 2013

Reamer                                                                                     2


                                       PTX-772 36 of 47
       Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 38 of 48




   • “Labor Market Information Customers and Their Needs: Customer-Oriented LMI
     Product Innovation,” with Center for Regional Economic Competitiveness, report for
     the Customer Consultation Study Group, Workforce Information Council, April 2012
   • “Economic Intelligence: Enhancing the Federal Statistical System to Support U.S.
     Competitiveness,” policy brief, Series on U.S. Science, Innovation, and Economic
     Competitiveness, Center for American Progress, February 2012
   • "Say Goodbye to the Survey of Business Owners?," Policy Forum Blog, the Policy
     Dialogue on Entrepreneurship, September 26, 2011.
   • “The Quality of Economic Statistics is About to Erode,” Policy Forum Blog, the Policy
     Dialogue on Entrepreneurship, September 19, 2011
   • "Putting America to Work: The Essential Role of Federal Labor Market Statistics,"
     article, AMSTAT News, American Statistical Association, March 1, 2011
   • “The Federal Role in Encouraging Innovation: The "I's" Have It,” article, Innovation
     Policy Blog, December 18, 2010
Congressional and Other Public Testimony
   • “The Evolution of the Federal Statistical System: Implications for Evidence-based
     Policymaking,” testimony to the Commission on Evidence-based Policymaking, March
     13, 2017
   • “The American Community Survey: Approaches to Addressing Constituent Concerns,”
     testimony before the Subcommittee on Federal Financial Management, Committee
     on Homeland Security and Government Affairs, U.S. Senate, Washington, DC, July 18,
     2012
   • “The Economic Impact of Ending or Reducing Funding for the American Community
     Survey and Other Government Statistics,” testimony before the Joint Economic
     Committee, U.S. Congress, Washington, DC, June 19, 2012
   • Testimony on the President’s FY2012 Budget before the House Appropriations
     Subcommittee on Commerce, Justice, Science, and Related Agencies, Washington,
     DC, March 11, 2011
Public Presentations
   • “A Compendium of Federal Efforts to Support Entrepreneurship: Assessment and
     Implications,” Industry Studies Association, May 26, 2016
   • “Communicating the American Community Survey's Value to Respondents,”
     Committee on National Statistics, National Academy of Sciences, March 8, 2016.
   • “The Mercantilist Policy Origins of Federal Economic Statistics Agencies,” History of
     Economics Society annual conference, June 27, 2015.
   • “Data Resources to Support Middle-Skill Workforce Development,” Symposium on
     the Supply Chain for Middle-Skill Jobs: Education, Training and Certification
     Pathways, June 25, 2015.
   • “Towards a Federal Strategy for U.S. Economic Competitiveness,” Industry Studies
     Association, May 27, 2015
Reamer                                                                                       3


                                         PTX-772 37 of 47
     Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 39 of 48




  • “Madison’s Legacy: Federal Statistical Products Based on the American Community
    Survey,” ACS Data Users Conference, May 12, 2015
  • “Stumbling into the Great Recession: How and Why GDP Estimates Kept Economists
    and Policymakers in the Dark,” GW Forecasting Seminar, February 12, 2015
  • “Efforts to Measure Trade in Value-Added and Map Global Value Chains: A Guide,”
    Industry Studies Association Annual Conference, Portland, Oregon, May 29, 2014
  • “Stumbling into the Great Recession: How and Why GDP Estimates Kept Economists
    and Policymakers in the Dark,” presented to the U.S. Bureau of Economic Analysis
    Advisory Committee, Washington, DC, May 9, 2014
  • “The Manufacturing Policy Origins of U.S. Economic Statistical Agencies,”
    presentation to the Manufacturing Council, U.S. Department of Commerce,
    Washington, DC, July 23, 2013
  • “A Foundation to Measure U.S. Economic Competitiveness: Proposals,” presented at
    “Measuring Competitiveness: In Search of New Metrics” Luncheon, Bernard L.
    Schwartz Program in Competitiveness and Growth Policies, Carnegie Endowment for
    International Peace, Washington, DC, June 20, 2013
  • “Sources and Uses of Federal Labor Market Information: Current Developments,”
    presentation to the Real-Time LMI Innovators Network, Jobs for the Future, Boston,
    MA, April 16, 2013
  • “The Economic Census and Its Role in Economic Statistics,” 2012 Economic Census
    Conference, U.S. Census Bureau, Washington, DC, October 15, 2012
  • “The Government's Role in Stimulating Clusters,” Workshop: Encouraging the
    Commercialization of Research Results and the Utilization of Cluster Mapping
    through EU-US Collaborations, Center for Transatlantic Relations, Johns Hopkins
    University, Washington, DC, December 7, 2011
  • “Employment and Workforce Data Systems at the Federal Level: New Developments,
    Challenges, and Opportunities for Community Colleges,” presented to Real Time LMI
    Innovators Network, Jobs for the Future, Chicago, IL, November 29, 2011
  • “Statistics for Cluster Analysis: Innovations and Opportunities,” presentation to the
    Taskforce for the Advancement of Regional Innovation Clusters (TARIC), U.S.
    Department of Commerce, Washington, DC October 24, 2011
  • “Sub-National STI Statistics: Recommendations for the National Center for Science
    and Engineering Statistics,” presentation to panel on Developing Science,
    Technology, and Innovation Indicators for the Future, National Academies of Science,
    Washington, DC, July 12, 2011
  • “Regional Clusters and Federal Economic Policy,” presentation to Manufacturing
    Industry Study Seminar, Industrial College of the Armed Forces, Washington, DC,
    March 22, 2011
  • “Innovations in Federal Statistics: New Views on Regions,” presented to
    Understanding, Using, and Maximizing New Federal Data Workshop, IEDC 2011
    Federal Economic Development Forum, March 20, 2011

Reamer                                                                                      4


                                       PTX-772 38 of 47
       Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 40 of 48




   • “The Changing Landscape of Federal Workforce Statistics: The Context for Real-Time
     LMI,” presentation to Credentials That Work workshop, Jobs for the Future,
     Washington, DC, March 15, 2011
   • “Putting America to Work: The Essential Role of Federal Labor Market Statistics,”
     presentation to Local Employment Dynamics Partnership Workshop, Washington, DC,
     March 9, 2011
Hosted Public Events
   • “Innovative Data Sources for Regional Economic Analysis,” conference and
     symposium, Washington, DC, May 7-9, 2012
   • “Roundtable on Science, Technology, and Innovation Data and Indicators,”
     Washington, DC, June 29, 2011
Public Resource Material
   • “Education and Workforce Data Resources,” LMI Institute, Fall 2014
   • “Public and Private Sources of Education and Workforce Data,” April 2014
   • “Resources Regarding the American Community Survey (ACS) of the U.S. Census
     Bureau,” May-December 2012
Reports to Clients for Internal Use
   • “Federal Manufacturing Policy: An Historical Overview,” reference paper prepared
     for the U.S. Department of Commerce, August 2013
   • Papers and reports prepared with the University of North Carolina for “Evaluation
     and Assessment of Economic Development Investments,” a cooperative project with
     the U.S. Economic Development Administration, October 2011-December 2013
   • Analyses prepared for the Panel on Developing Science, Technology, and Innovation
     Indicators for the Future, Committee on National Statistics in collaboration with the
     Board on Science, Technology, and Economic Policy, National Research Council, April
     2011-December 2012.

Fellow, Metropolitan Policy Program, The Brookings Institution (2006-2010)
Managed the Federal Data Project, an effort that encouraged the federal government to
produce the current, accurate, detailed geographic data needed by public and private decision-
makers and researchers. Priorities included economic statistics, demographic statistics, and
federal expenditures data. Methods include congressional testimony and briefings, public
presentations, written and oral communications with federal statistical organizations, public
and roundtable events, statistical system stakeholder network development, participation in
statistical agency advisory committees, and data product development.
Examples of efforts included:
   • Economic Statistics


Reamer                                                                                       5


                                         PTX-772 39 of 47
     Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 41 of 48




     o “Putting America to Work: The Essential Role of Federal Labor Market Statistics”
       (2010)
     o Economic data roundtables with federal statistical agencies, professional and
       trade associations, policy research organizations, and federal program agencies
       (2008-2010)
     o Regarding Census Bureau’s Local Employment Dynamics program –
       congressional briefings, annual conference and leadership meetings, panel
       session participation (2006-2010)
     o “Measuring Up in a Changing Economy: A Look at New U.S. Service Sector Data
       and Why It Matters,” public event and roundtable (2010)
     o Who Cares About Economic Statistics,” Dismal Scientist, Moody’s Economy.com
       (2009)
     o “The Structure of the U.S. Economic Statistical System: Implications for Public
       Policy,” presentation to the International Statistical Institute conference,
       Durban, South Africa (2009)
     o “In Dire Straits: The Urgent Need to Improve Economic Statistics,” AmStat News
       (2009)
     o “Ensuring Economic Programs Accurately Reflect the 21st Century,” speech to
       the Census Bureau Economic Programs Directorate leadership off-site (2008)
     o “The Department of Commerce Budget Request for Fiscal Year 2008:
       Observations for Consideration,” testimony before the House Committee on
       Appropriations, Subcommittee on Commerce, Justice, Science and Related
       Agencies (2007)
  • Demographic Statistics
     o “Surveying for Dollars: The Role of the American Community Survey in the
       Geographic Distribution of Federal Funds” (2010)
     o “Counting for Dollars: The Role of the Decennial Census in the Geographic
       Distribution of Federal Funds” (2010)
     o “The Federal Statistical System in the 21st Century: The Role of the Census
       Bureau,” testimony before the Joint Economic Committee (2009)
     o “Tempest Over the Census,” Brookings editorial (2009)
     o Prototype database to determine geographic allocation of federal funds
       (counties, metros, states) on the basis on census statistics (2008-09)
     o Prototype tool to provide maps and tables on “hard-to-count” census tracts
       throughout the U.S. (2008-09)
     o Communications with OMB and Census Bureau leading to improved decennial
       census enumeration of households in small multi-unit buildings without
       traditional city-style addresses (2006-09)
     o Census Bureau-data user roundtables on improving Census Bureau’s American
       Community Survey data products (2007-08)


Reamer                                                                                    6


                                      PTX-772 40 of 47
       Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 42 of 48




       o “Preparations for 2010: Is the Census Bureau Ready for the Job Ahead?,”
         testimony before the Senate Committee on Homeland Security and
         Governmental Affairs Subcommittee on Federal Financial Management,
         Government Information, Federal Services, and International Security (2007)
       o “The 2010 Census: What State, Local, and Tribal Governments Need to Know,”
         workshop (2007)
   • Federal Spending Transparency and Accountability
       o “Metro Potential in ARRA: An Early Assessment of the American Recovery and
         Reinvestment Act” (with Mark Muro, Jennifer Bradley, Alan Berube, Robert
         Puentes, and Sarah Rahman), chapter on transparency (2009)
       o Memos to and meetings with Congress and the Office of Management and
         Budget (OMB) on the design and implementation of the Federal Financial
         Accountability and Transparency Act of 2006 and American Recovery and
         Reinvestment Act (2007-09)
       o “OMB’s Congressional Mandates to Provide Information on Federal Spending,”
         presentations to the National Grants Partnership (2007) and National Academies
         of Science (2008)
Prepared briefs, articles, presentations, and testimony on federal economic development
policy.
   • “Stimulating Regional Economies: the Federal Role,” presented at Growing
     Innovation Clusters for American Prosperity symposium, National Academy of
     Sciences (2009)
   • Congress Directs EDA to Act on Clusters,” The New Republic blog post (with Mark
     Muro, 2009)
   • “Clusters and Competitiveness: A New Federal Role for Stimulating Regional
     Economies” (with Karen Mills and Elisabeth Reynolds, 2008)
   • “The Department of Commerce Budget Request for Fiscal Year 2008: Observations
     for Consideration,” testimony before the House Committee on Appropriations,
     Subcommittee on Commerce, Justice, Science and Related Agencies (2007)
   • “The Federal Role in Regional Economic Development,” testimony before the House
     Committee on Transportation and Infrastructure, Subcommittee on Economic
     Development, Public Buildings, and Emergency Management (2007)
   • “How Economic Change Happens and Why We Resist It,” speech before the
     Symposium on Change, University of Buffalo Regional Institute (2007)

Deputy Director and Fellow, Urban Markets Initiative, The Brookings Institution (2004-06)
Guided a foundation-funded effort to increase the availability and accessibility of data on urban
neighborhoods. Projects managed included:



Reamer                                                                                          7


                                          PTX-772 41 of 47
       Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 43 of 48




   •   Federal data agenda – identifying ways in which the federal government can
       improve availability and accessibility of statistics for states, metro areas, cities, and
       neighborhoods
   •   National Infrastructure for Community Statistics – managing a Community of
       Practice (CoP) focused on the development of a nationwide infrastructure to provide
       widespread access to data from multiple sources on multiple topics
   •   Urban budgets – creating a tool to ascertain the flow of federal investments by type
       of investment and by county
Examples of efforts included:
   •   “To Take a Bite Out of Crime: Safeguard the Census,” Brookings Alert (2006)
   •   “Anticipating the Unimaginable: The Crucial Role of the Census in Disaster Planning
       and Recovery,” Brookings Alert (2006)
   •   “Apportionment in the Balance: A Look into the Progress of the 2010 Decennial
       Census ,” testimony before House Committee on Government Reform (2006)
   •   “Better Data for Better Decisions: The Value of the American Community Survey to
       the Nation,” Brookings Briefings on the Census (2006)
   •   “The Road to 2010: Plans for the 2010 Census and the American Community
       Survey,” Brookings Briefings on the Census (2006)
   •   “Federal Statistics: Robust Information Tools for the Urban Investor” (with Pari
       Sabety, 2005)

Principal, Andrew Reamer & Associates (full-time 1995-2004, part-time 2004-present)
Promotes sound public policy and effective economic development through three sets of
activities:
   •   Building Capacities for Producing and Using Regional Socioeconomic Data
   •   Indicator Systems Design and Implementation
   •   Regional Economic Development Analysis, Strategy, and Program Development

Building Capacities for Producing and Using Regional Socioeconomic Data
   •   Determining Public and Private Sector Needs For Socioeconomic Data
       o Federal Data Agenda, Urban Markets Initiative, Brookings Institution (consultant,
         2004). Managed staff assessments of 30 federal statistical agencies to determine
         issues and barriers to providing data useful for urban market decisions, and
         priorities for action to address these issues and barriers.
       o Socioeconomic Data for Economic Development: An Assessment (with Joseph
         Cortright, for U.S. Economic Development Administration, 1999)
   •   Mechanisms to Enhance Economic Markets Through Improved Data Development,
       Access, and Use

Reamer                                                                                             8


                                          PTX-772 42 of 47
       Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 44 of 48




       o Guides
          − Socioeconomic Data for Understanding Your Regional Economy: A User’s
            Guide (with Joseph Cortright, for U.S. Economic Development
            Administration, 1998)
       o Web sites
          − WorkforceUSA (adviser to Workforce Learning Strategies, for U.S.
            Department of Labor and Ford Foundation, 2002)
          − Mapstats (adviser to Mapstats Working Group, FedStats Task Force, 2000-01)
          − EconData.Net (co-developer and –owner, with Joseph Cortright, 1999-
            present). Econdata.Net is a portal to 1,000 on-line sources of regional
            socioeconomic data, organized by topic and provider. The site has 14,000
            visitors monthly, and 3,000 subscribers to a monthly newsletter, StatScan.
            EconData.Net was developed and operated using Economic Development
            Administration funds, and is now sponsored by the Fannie Mae Foundation.
       o CDs
          − R-Maps, Office of Policy Development and Research, U.S. Department of
            Housing and Urban Development (facilitator of development of CD with
            PD&R data sets and LandView mapping tool, 2000-01)
       o Conference Design and Development
          − America’s Scorecard: The Historic Role of the Census Bureau in an Ever-
            Changing Nation, Woodrow Wilson International Center for Scholars,
            Washington, DC (for Census Bureau, March 2004)
          − International Conference on Community Indicators, Community Indicators
            Consortium, Reno, Nevada (March 2004)
          − Next Generation of Community Statistical Systems, Tampa, Florida (with
            University of Florida, for Ford Foundation, March 2002)
          − Innovations in Federal Statistics, Woodrow Wilson International Center for
            Scholars, Washington, DC (for the Center, May 2001)
       o Organizational and Professional Network Development and Management
          − Community Indicators Consortium (conference track chair, planning
            committee chair, 2004)
          − Community Statistical Systems Network (2002 – 04)

Indicator Systems Design and Implementation
   •   Working Poor Families Project, Annie E. Casey Foundation/Ford
       Foundation/Rockefeller Foundation (with Brandon Roberts + Associates, 2001 –
       present)

Reamer                                                                                   9


                                       PTX-772 43 of 47
       Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 45 of 48




       o Annually oversee the preparation of state indicators on the economic conditions
         and characteristics of working families and individuals
       o With Brandon Roberts, advised state advocacy organizations (15 to date) in the
         preparation of policy reports on low-income working families
       o Co-authored one national report (2004) and advised on second (2008)
   •   “Development Report Card for the States,” Corporation for Enterprise Development
       (1987 – 2006)
       o Annually prepared indicators on economic vitality for the 50 states
       o Advised on revisions of indicators framework

Regional Economic Development Analysis, Strategy, and Program Development
   •   Nationwide Analysis Of Regional Economic Dynamics and Programs
       o Technology Transfer and Commercialization: Their Role in Economic
         Development (for Economic Development Administration, 2003) – Note Chapter
         Three and Appendix B on the geography of innovation in the U.S.
   •   Guides
       o Strategic Planning in the Technology-Driven World: A Guidebook for Innovation-
         Led Development, Collaborative Economics (co-author with Jennifer Montana,
         for Economic Development Administration, 2001)
   •   Regional Economic Analysis, Strategy, and Program Development (see next section)


Other Prior Professional Experience – Regional Economic Development
As co-founder and principal of Mt. Auburn Associates (1984-1995) and as principal of Andrew
Reamer & Associates (1995-present), Andrew Reamer managed and participated in regional
economic development studies of three types: analysis and strategy, program evaluation, and
program design
Analysis and Strategy
   •   General Regional Economic Development Analyses and Strategies
       Involved in over 30 general economic development studies, clients include:
       o States of Massachusetts, Rhode Island, Arkansas, Indiana, Georgia, and Colorado
       o Regions in western Massachusetts, northeast and northwest Connecticut,
         northern New Mexico, northwest Oregon
       o Metro areas of Boston, Worcester, and Springfield, Massachusetts; Nashua, New
         Hampshire; Indianapolis, Indiana; Memphis, Tennessee; Shreveport, Louisiana;
         Austin, Texas
       o Cities of Boston, Massachusetts, Dublin, Ohio, and Collierville, Tennessee

Reamer                                                                                     10


                                        PTX-772 44 of 47
       Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 46 of 48




       o Clarke County, Georgia and Aiken County, South Carolina
   •   Regional Industry Competitive Analyses and Strategies
       o Examined competitive strengths, weaknesses, and strategy options for specific
         regional industries, include fiber optics, telecommunications, information
         technology, advanced materials, software, metalworking, environmental
         technology, marine technology, biomedical, food processing, footwear, plastics,
         oil, natural gas, petrochemicals, wood products, warehousing and distribution,
         and heavy vehicles.
   •   Advanced Technology Analyses and Strategies
       o Analyzed key technology industries and development opportunities in Iowa and
         Virginia
   •   Prepared regional strategies for promoting technology transfer from the Los Alamos
       National Laboratory, the Department of Energy Jefferson National Accelerator
       Facility, and the Air Force's Rome Laboratory.Regional Defense Adjustment Efforts
       o Managed or participated in the preparation of conversion strategies for defense-
         dependent regions, facilities reuse plans, and base closure impact analyses.
   •   Recyclable Material Markets Analyses and Strategies
       o Managed or participated in preparation of analyses and strategies in New York,
         Pennsylvania, Massachusetts, Connecticut, Rhode Island, Texas, North Carolina,
         Mississippi, and Iowa.

Program Evaluation
   •   Evaluation Of Federal Economic Development Programs
       o Managed or participated in evaluation of the U.S. Economic Development
          Administration's Revolving Loan Fund, Technical Assistance, Public Works, and
          Small Business Incubator programs.
       o Managed two evaluations of the Jobs Through Recycling program of the U.S.
          Environmental Protection Agency.
   •   Evaluation of State Economic Development Programs
       o Managed or participated in evaluation of Ohio's Edison Technology Centers and
         technology transfer intermediaries, New York's Office of Recycling Market
         Development, Iowa's small business incubator program, Oregon's Regional
         Strategy program, Georgia’s economic development agencies, and
         Massachusetts' Community Development Finance Corporation.
Program Design
   •   Design Of State And Individual Small Business Incubator Programs

Reamer                                                                                      11


                                        PTX-772 45 of 47
       Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 47 of 48




       o Managed program-specific efforts for the states of Massachusetts and Iowa and
         facility-specific efforts in New Mexico and Massachusetts.
   •   Design Of State Defense Industry Conversion Programs
       o For the National Governors Association, participated in the development of state
         defense industry conversion programs in Massachusetts, Rhode Island, and
         Virginia.

Chronology of Professional Experience
   •   Research Professor, George Washington Institute of Public Policy, George
       Washington University (2011-present)
   •   Nonresident Senior Fellow, Metropolitan Policy Program, The Brookings Institution
       (2010-2013)
   •   Fellow, Metropolitan Policy Program, The Brookings Institution (2005-2010)
   •   Deputy Director and Fellow, Urban Markets Initiative, Metropolitan Policy Program,
       The Brookings Institution (2004-06)
   •   Principal, Andrew Reamer & Associates (full-time 1995-2004, part-time 2004-
       present)
   •   Lecturer, Department of Urban Studies and Planning, Massachusetts Institute of
       Technology (1986, 2002-04)
   •   Principal, Mt. Auburn Associates (1984-1995)
   •   Case Team Member, Rhode Island Strategic Development Commission (1983-84)
   •   Consultant, Counsel for Community Development (1982-83)
   •   Graduate instructor, MIT Department of Urban Studies and Planning (1981-82)
   •   Policy Analyst, U.S. Department of Commerce, Office of the Assistant Secretary for
       Policy (1980)
   •   Research Assistant, MIT Center for Transportation Studies (1981-82)
   •   Research Assistant, MIT Energy Laboratory (1978-1981)
   •   Health Planner, Maryland Health Planning and Development Agency (1975-78)
   •   Administrative Assistant, Johns Hopkins Hospital (1974)
   •   Research Analyst, Boston Urban Observatory, University of Massachusetts (1973)
   •   Summer Intern, Mayor’s Office of Public Service, City of Boston (1970, 1971)

Achievements and Honors
   •   Doctoral Fellow, Harvard-MIT Joint Center for Urban Studies (1983-1984)

Professional Affiliations
   •   Association of Public Data Users, Past President (2011-2012), President (2009-2010),
       Vice President (2008), Board member (2006-2007)
   •   Council for Community and Economic Research, Board member (2007- 2012)

Reamer                                                                                        12


                                         PTX-772 46 of 47
      Case 3:18-cv-01865-RS Document 129-1 Filed 12/28/18 Page 48 of 48




  •   National Association for Business Economics, Member of Statistics Committee
      (2013-present)
  •   International Economic Development Council
  •   American Economic Association
  •   History of Economics Association
  •   Association for Public Policy Analysis and Management
  •   American Statistical Association
  •   Association for Talent Development




Reamer                                                                              13


                                      PTX-772 47 of 47
Case 3:18-cv-01865-RS Document 129-2 Filed 12/28/18 Page 1 of 14
Case 3:18-cv-01865-RS Document 129-2 Filed 12/28/18 Page 2 of 14
Case 3:18-cv-01865-RS Document 129-2 Filed 12/28/18 Page 3 of 14
Case 3:18-cv-01865-RS Document 129-2 Filed 12/28/18 Page 4 of 14
Case 3:18-cv-01865-RS Document 129-2 Filed 12/28/18 Page 5 of 14
Case 3:18-cv-01865-RS Document 129-2 Filed 12/28/18 Page 6 of 14
Case 3:18-cv-01865-RS Document 129-2 Filed 12/28/18 Page 7 of 14
Case 3:18-cv-01865-RS Document 129-2 Filed 12/28/18 Page 8 of 14
Case 3:18-cv-01865-RS Document 129-2 Filed 12/28/18 Page 9 of 14
Case 3:18-cv-01865-RS Document 129-2 Filed 12/28/18 Page 10 of 14
Case 3:18-cv-01865-RS Document 129-2 Filed 12/28/18 Page 11 of 14
Case 3:18-cv-01865-RS Document 129-2 Filed 12/28/18 Page 12 of 14
Case 3:18-cv-01865-RS Document 129-2 Filed 12/28/18 Page 13 of 14
Case 3:18-cv-01865-RS Document 129-2 Filed 12/28/18 Page 14 of 14
Case 3:18-cv-01865-RS Document 129-3 Filed 12/28/18 Page 1 of 4
Case 3:18-cv-01865-RS Document 129-3 Filed 12/28/18 Page 2 of 4
Case 3:18-cv-01865-RS Document 129-3 Filed 12/28/18 Page 3 of 4
Case 3:18-cv-01865-RS Document 129-3 Filed 12/28/18 Page 4 of 4
Case 3:18-cv-01865-RS Document 129-4 Filed 12/28/18 Page 1 of 3
Case 3:18-cv-01865-RS Document 129-4 Filed 12/28/18 Page 2 of 3
Case 3:18-cv-01865-RS Document 129-4 Filed 12/28/18 Page 3 of 3
Case 3:18-cv-01865-RS Document 129-5 Filed 12/28/18 Page 1 of 2
Case 3:18-cv-01865-RS Document 129-5 Filed 12/28/18 Page 2 of 2
Case 3:18-cv-01865-RS Document 129-6 Filed 12/28/18 Page 1 of 2
Case 3:18-cv-01865-RS Document 129-6 Filed 12/28/18 Page 2 of 2
          Case 3:18-cv-01865-RS Document 129-7 Filed 12/28/18 Page 1 of 1




                                  CERTIFICATE OF SERVICE
Case Name:        State of California, et al. v.          No.    3:18-cv-01865
                  Wilbur L. Ross, et al.

I hereby certify that on December 28, 2018, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
TRIAL DECLARATION OF ANDREW REAMER, Ph.D.

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on December 28, 2018, at Sacramento,
California.


                Eileen A. Ennis                                 /s/ Eileen A. Ennis
                   Declarant                                         Signature

SA2018100904
13384092.docx
